2:21-cv-01849-DCN       Date Filed 08/26/21      Entry Number 17         Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    CONTINENTAL CASUALTY COMPANY,          )
                                           )
                      Plaintiff,           )
                                           )                  No. 2:21-cv-01849-DCN
                vs.                        )
                                           )                          ORDER
    MCCABE TROTTER & BEVERLY, PC and )
    TAMMY C. RICHARDSON,                   )
                                           )
                      Defendants.          )
    _______________________________________)

           The following matter is before the court on defendant Tammy C. Richardson’s

    (“Richardson”) motion to dismiss, ECF No. 5. For the reasons set forth below, the court

    grants the motion and dismisses the action without prejudice.

                                       I. BACKGROUND

           Defendant McCabe Trotter & Beverly, PC (“McCabe Trotter”) regularly

    represents homeowner’s associations (“HOAs”) in efforts to collect past-due assessments

    from homeowners. In connection with its collection efforts, McCabe Trotter charges

    various fees, including an initial $65 flat fee to send a letter to the homeowner notifying

    the homeowner of the past-due assessment. If and when McCabe Trotter takes additional

    steps to collect the debt—for example, by sending a notice of a lien or filing a foreclosure

    action—the HOA incurs additional set charges for each task. McCabe Trotter allegedly

    does not bill the HOA directly for amounts in excess of the initial $65 fee; rather,

    McCabe Trotter adds those fees to the debt it seeks to collect from the homeowner.

           McCabe Trotter has professional liability insurance policies with Continental

    Casualty Company (“Continental”). The first policy at issue is for the policy period of



                                                 1
2:21-cv-01849-DCN       Date Filed 08/26/21      Entry Number 17         Page 2 of 12




    August 13, 2015 to August 13, 2016 (the “15-16 Policy”), ECF No. 1-10, and the second

    is for the period of August 13, 2016 to August 13, 2017 (the “16-17 Policy”), ECF No. 1-

    11 (together, the “Policies”). The Policies provide specified coverage amounts that

    McCabe Trotter “shall become legally obligated to pay as damages and claims expenses

    because of a claim that it both first made against the Insured and reported in writing to

    [Continental] during the policy period by reason of an act or omission in the performance

    of legal services[.]” ECF No. 1-10 at 11; ECF No. 1-11 at 10. For example, the Policies

    provide a $2 million coverage limit for a “single claim.” ECF No. 1, Compl. ¶ 44.

           Certain South Carolina homeowners, including Richardson, filed state court

    actions against McCabe Trotter regarding its debt collection practices, particularly its

    inclusion of its attorneys’ fees in the represented amount of the homeowners’ purported

    debts (the “Underlying Actions”). According to Continental, three of these actions have

    been fully resolved by settlement, one has been dismissed without prejudice, and

    Richardson’s state court action remains pending.

           On June 18, 2021, Continental filed the instant declaratory judgment action

    against McCabe Trotter and Richardson, seeking judicial determination of its coverage

    obligations under the Policies for the Underlying Actions. Compl. Specifically,

    Continental seeks a declaration that (1) the Richardson action is not covered by the 16-17

    Policy because the claim was not made and reported during that coverage period; (2) the

    Richardson action is a “single claim” under the 15-16 Policy and thus subject to a $2

    million claim limit; and (3) all Underlying Actions together are a “single claim” and thus

    are collectively subject to a $2 million claim limit under the 15-16 Policy. Id. ¶ 3.




                                                 2
2:21-cv-01849-DCN        Date Filed 08/26/21       Entry Number 17         Page 3 of 12




           On July 1, 2021, Richardson filed a motion to dismiss. ECF No. 5. On July 14,

    2021, Continental responded in opposition, ECF No. 12, and on July 21, 2021,

    Richardson replied, ECF No. 13. 1 As such, this motion has been fully briefed and is now

    ripe for review.

                                          II. STANDARD

           Under the Declaratory Judgment Act, “[i]n a case of actual controversy within its

    jurisdiction,” a district court “may declare the rights and other legal relations of any

    interested party seeking such declaration[.]” 28 U.S.C. § 2201(a) (emphasis added). “It

    is axiomatic that the Act does not supply its own jurisdictional base, and where

    jurisdiction is lacking, declaratory relief should be denied.” Delavigne v. Delavigne, 530

    F.2d 598, 601 (4th Cir. 1976); see also U.S. Const. art. III, § 2, cl. 1 (limiting the

    jurisdiction of federal courts to “[c]ases” and “[c]ontroversies”).

           “The test for a case or controversy . . . is whether the dispute is definite and

    concrete, touching the legal relations of parties having adverse legal interests.”

    Commercial Union Ins. Co. v. Detyens Shipyard, Inc., 147 F. Supp. 2d 413, 420–21

    (D.S.C. 2001) (internal quotation marks omitted). “In deciding whether a justiciable

    controversy exists, a district court looks to whether the facts alleged, under all the

    circumstances, show that there is a substantial controversy, between parties having

    adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a

    declaratory judgment.” Id. at 421 (internal quotation omitted). The justiciability

    doctrines of standing and ripeness, which are “drawn from Article III limitations on

    judicial power and from prudential reasons for refusing to exercise jurisdiction,” guide



           1
               McCabe Trotter did not respond to the motion.
                                                   3
2:21-cv-01849-DCN          Date Filed 08/26/21    Entry Number 17        Page 4 of 12




    the court in determining whether an actual controversy exists. Reno v. Catholic Soc.

    Servs., Inc., 509 U.S. 43, 57 n.18 (1993); see also Bryant v. Cheney, 924 F.2d 525, 529

    (4th Cir. 1991) (“Doctrines like standing . . . and ripeness are simply subsets of Article

    III’s command that the courts resolve disputes, rather than emit random advice.”).

           “In order to show Article III standing, a plaintiff is always required to show an

    injury in fact.” Meyer v. McMaster, 394 F. Supp. 3d 550, 559 (D.S.C. 2019). “To

    establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a

    legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent,

    not conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016)

    (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). “Ripeness is

    peculiarly a question of timing.” Thomas v. Union Carbide Agric. Prods. Co., 473 U.S.

    568, 580 (1985) (internal quotation marks omitted). The doctrine is “one of indefinite

    contours, especially when considered in conjunction with a declaratory judgment

    action.” Warner Cable Commc’ns, Inc. v. Borough of Schuylkill Haven, 784 F. Supp.

    203, 206 (E.D. Pa. 1992). However, “a declaratory judgment may not be given for a

    purely hypothetical situation [or as] . . . an advisory opinion.” A.S. Abell Co. v. Chell,

    412 F.2d 712, 719 (4th Cir. 1969). If a plaintiff does not have standing or the

    controversy is not sufficiently ripe, the court must dismiss the action for lack of subject

    matter jurisdiction.

                                        III. DISCUSSION

           Richardson moves to dismiss the action for lack of subject matter jurisdiction.

    Specifically, Richardson argues that Continental fails to plead a justiciable controversy

    under Article III. Continental, on the other hand, argues that, because Richardson



                                                  4
2:21-cv-01849-DCN       Date Filed 08/26/21      Entry Number 17        Page 5 of 12




    disputes its position that all Underlying Actions represent a “single claim,” a controversy

    exists “regarding the extent of coverage available for the Richardson Action.” ECF No.

    12 at 6. The court agrees with Richardson and finds that this dispute falls short of the

    standing and ripeness requirements of Article III.

           In Trustgard Ins. Co. v. Collins, the Fourth Circuit emphasized the importance of

    standing and ripeness in the declaratory judgment context. 942 F.3d 195, 198 (4th Cir.

    2019). There, an insurer sought a declaration related to the coverage available for

    damages in a personal injury action that was being litigated in state court. Id. at 197–99.

    A driver and passenger were injured when the driver rear-ended a car trailer being towed

    by a tow truck. Id. at 197. The passenger brought a state court lawsuit against several

    different parties, one of which was Michael Brown (“Brown”). Brown’s only connection

    to the accident was his Interstate Commerce Commission number appearing on the tow

    truck involved in the accident. Id. at 198. Brown’s insurer brought a federal declaratory

    judgment action, asking “the federal district court to declare whether it must pay any

    judgment against Brown if [the passenger] prevails in state court.” Id. The district court

    decided the question on the merits, and the passenger appealed to the Fourth Circuit.

           On appeal, the Fourth Circuit expressed serious concerns over whether the insurer

    had standing to bring the action and whether the claim was ripe. Id. at 199–201. It noted

    that the doctrines of ripeness and standing “ensure that we do not exceed the limits of

    Article III jurisdictional power, and so guard against [the] rendering of an opinion

    advising what the law would be upon a hypothetical set of facts.” Id. at 200 (citations

    omitted). The Fourth Circuit found that the insurer’s alleged injury—“that it might have

    to guarantee a future judgment”—“is of a hypothetical and contingent nature: the injury



                                                 5
2:21-cv-01849-DCN       Date Filed 08/26/21      Entry Number 17        Page 6 of 12




    may or may not occur depending on the outcome of the state lawsuit.” Id. If the

    passenger was unsuccessful in the state-court action, a decision by the district court

    regarding the insurer’s obligation to indemnify would have no effect and the “risk[ed]

    issuing an advisory opinion.” Id. In closing the Article III analysis, the Fourth Circuit

    cautioned:

           Although we recognize how valuable it might be for the parties to know an
           insurer’s obligations before liability is resolved, practical value cannot
           overcome this fundamental limitation on our jurisdiction.

    Id. at 201. Ultimately, the Fourth Circuit did not resolve the constitutional question and

    decided the case on other grounds. Still, courts since have found Trustgard’s Article III

    jurisdictional analysis instructive on whether similar jurisdictional problems exist in

    pending insurance coverage cases. See, e.g., Progressive N. Ins. Co. v. Atkinson, 2020

    WL 6498886, at *3 (D.S.C. Sept. 30, 2020) (collecting cases).

           Having considered the positions of the parties and the relevant case law, the court

    finds that the same concerns expressed by the Fourth Circuit in Trustgard exist here.

    Continental’s first requested declaration, that the Richardson action is not covered by the

    16-17 Policy, is of the same vein as the coverage declaration at issue in Trustgard.

    Without a liability determination in the Richardson action, Continental’s alleged injury—

    the duty to indemnify McCabe Trotter under the 16-17 Policy for Richardson’s

    damages2—is hypothetical and contingent in nature. If this court declared that the 16-17

    Policy does not provide coverage for the Richardson action, and McCabe Trotter is

    subsequently cleared of liability in that action, this court’s decision “would be merely



           2
              Continental does not dispute its duty to defend Richardson in the state court
    action, and therefore Continental rightfully does not rely on this duty to establish standing
    in this case.
                                                 6
2:21-cv-01849-DCN       Date Filed 08/26/21       Entry Number 17        Page 7 of 12




    advisory and have no ‘real world impact.’” Am. Millennium Ins. Co. v. USA Freight

    Sols., Inc., 2020 WL 733839, at *3 (M.D.N.C. Feb. 13, 2020); see Trustgard, 942 F.3d at

    200. Because the Fourth Circuit in Trustgard strongly suggested Article III jurisdictional

    concerns in such a scenario, the court declines to exercise its jurisdiction under the

    Declaratory Judgment Act with respect to this request.

             Continental also seeks declarations from this court that its coverage obligation

    for all damages and claim expenses arising from the Underlying Actions, including the

    Richardson state court action, is limited to $2 million. By analogy to Trustgard, the court

    also declines to exercise its discretion to entertain these declaratory judgment requests.

    At this time, it is unclear whether Continental will accrue over $2 million in damages and

    claim expenses in connection with the Underlying Actions. While three of the

    Underlying Actions have settled, Continental does not argue that the amounts for which it

    must indemnify McCabe Trotter under the settlement agreements approach $2 million.

    According to the complaint, the only outstanding Underlying Action against McCabe

    Trotter is Richardson’s pending state court action. As already noted, McCabe Trotter’s

    liability in that action, and by extension Continental’s obligation to provide coverage for

    Richardson’s alleged damages, has not yet been determined. And while Continental

    avers that the alleged $2 million liability limit is “currently being eroded by payment of

    claim expenses in the Richardson Action and the other [Underlying Actions],”

    Continental does not provide any information regarding the amount of those “expenses”

    or otherwise argue that they will imminently cause Continental’s coverage obligations to

    exceed $2 million. ECF No. 12 at 9. In other words, the injury to Continental—

    payment of over $2 million in coverage for allegedly “related claims”—is too



                                                  7
2:21-cv-01849-DCN        Date Filed 08/26/21      Entry Number 17        Page 8 of 12




    hypothetical and contingent in nature to establish standing for these declaration requests

    after Trustgard. Indeed, on the face of its complaint, Continental alleges only that it

    “may” suffer an injury in the event judgment is entered in Richardson’s favor in her

    underlying state action. See Compl. ¶ 2 (“An actual and justiciable controversy has

    arisen and now exists relating to the parties’ respective rights, duties and obligations

    under the Policies in connection with any judgment that may be entered against McCabe

    Trotter in the [Richardson action.]”) (emphasis added). Just as in Trustgard, this “injury

    may or may not occur depending on the outcome of the state lawsuit.” Trustgard, 942

    F.3d at 200. And following Trustgard, such a contingent injury is most likely insufficient

    to establish injury in fact.

            For similar reasons, these declaration requests are unripe for adjudication. The

    Trustgard decision cautioned that judgment on the duty to indemnify prior to the

    resolution of an insured’s liability may be premature and potentially advisory. Id. at 199-

    200. Likewise, this court would risk issuing an advisory opinion if it entered judgment

    on Continental’s coverage limit for the Underlying Actions before damages and expense

    claims accrue to that limit. For example, if judgment in Richardson’s state action is

    entered in McCabe Trotter’s favor without significant further expense, Continental would

    not face claims in connection with the Underlying Action in excess of $2 million. In that

    scenario, a declaration from this court limiting Continental’s coverage obligation with

    respect to all Underlying Actions to $2 million would be irrelevant. Thus, exercising

    discretion to hear this declaratory judgment action at this time could raise serious,

    unresolved questions about Article III jurisdiction. See id. at 204–05 (Harris, J.

    concurring) (noting that “[i]t may be that the courts ultimately will conclude that there is



                                                  8
2:21-cv-01849-DCN       Date Filed 08/26/21       Entry Number 17         Page 9 of 12




    no subject matter jurisdiction over duty-to-indemnify claims absent a finding of liability,”

    but for now, the question of subject matter jurisdiction is “far from settled”).

           This court, like the Fourth Circuit in Trustgard, recognizes “how valuable it might

    be” for the parties to know Continental’s coverage obligations under the Policies,

    including in the parties’ settlement efforts in the Richardson action. Id. at 201. However,

    “practical value cannot overcome this fundamental limitation on [ ] jurisdiction.” Id. In

    light of the court’s questionable Article III jurisdiction and its concern that the case could

    consume judicial resources to produce a decision that may be merely advisory, the court

    declines to exercise its discretion under the Declaratory Judgment Act to hear this case.

    The court therefore dismisses the action without prejudice. See S. Walk at Broadlands

    Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir.

    2013) (“A dismissal for lack of standing—or any other defect in subject matter

    jurisdiction—must be one without prejudice, because a court that lacks jurisdiction has

    no power to adjudicate and dispose of a claim on the merits.”).

           Richardson further requests that the court grant her attorneys’ fees pursuant to 28

    U.S.C. § 1927 and the court’s inherent power. Section 1927 provides:

           Any attorney or other person admitted to conduct cases in any court of the
           United states or any Territory thereof who so multiplies the proceedings in
           any case unreasonably and vexatiously may be required by the court to
           satisfy personally the excess costs, expenses, and attorneys’ fees reasonably
           incurred because of such conduct.

    The focus of § 1927 is on the attorney’s conduct of the litigation, rather than on the

    merits. DeBauche v. Trani, 191 F.3d 499, 511–12 (4th Cir. 1999). An award by the

    court of attorneys’ fees under this section is for conduct “more egregious” than behavior

    sanctionable under Rule 11. O’Rourke v. City of Norman, 640 F.Supp. 1451 (W.D.



                                                  9
2:21-cv-01849-DCN        Date Filed 08/26/21       Entry Number 17         Page 10 of 12




     Okla. 1986), rev’d on other grounds, 875 F.2d 1465, cert. denied, 493 U.S. 918. The

     Fourth Circuit has held that a finding of bad faith is a necessary precondition to

     imposition of fees on an attorney under § 1927. Brubaker v. City of Richmond, 943 F.2d

     1363, 1382 n. 25 (4th Cir. 1991). The award of sanctions under § 1927 falls within the

     sound discretion of the district court. See Chaudhry v. Gallerizzo, 174 F.3d 394, 410 (4th

     Cir. 1999). The decision of a district court to award sanctions is entitled to substantial

     deference because the district court “is in the best position to review the factual

     circumstances and render an informed judgment as it is intimately involved with the case,

     the litigants, and the attorneys on a daily basis.” Blue v. U.S. Dep’t of Army, 914 F.2d

     525, 538 (4th Cir. 1990) (internal quotations omitted).

             In addition to the authority granted under 28 U.S.C. § 1927, this court also

     possesses “the inherent authority in appropriate cases to assess attorneys’ fees and impose

     other sanctions against a litigant or a member of the bar who has acted in bad faith,

     vexatiously, wantonly, and for oppressive reasons.’” Williams v. Family Dollar Servs.,

     Inc., 327 F.Supp.2d 582, 585 (E.D. Va.2004) (quoting Chambers v. NASCO, Inc., 501

     U.S. 32, 45-46 (1991)). “The bad faith exception for the award of attorneys’ fees is not

     restricted to cases where the action is filed in bad faith. ‘[B]ad faith may be found, not

     only in the actions that led to the lawsuit, but also in the conduct of the litigation.’”

     Roadway Express, Inc. v. Piper, 447 U.S. 752, 766 (1980) (quoting Hall v. Cole, 412

     U.S. 1, 15 (1973)). This court has the power to invoke its inherent authority to sanction

     an attorney’s conduct “even if procedural rules exist which sanction the same

     conduct.” Chambers, 501 U.S. at 49.




                                                   10
2:21-cv-01849-DCN        Date Filed 08/26/21       Entry Number 17        Page 11 of 12




            Richardson argues that counsel for Continental has engaged in vexatious litigation

     by filing two actions against her, both of which the court lacked jurisdiction to adjudicate.

     In the first action, Columbia Casualty Co. v. McCabe Trotter & Beverly, PC et al., No.

     20-cv-3680-DCN (D.S.C. 2020) (the “Original Action”), counsel inadvertently named

     Continental’s subsidiary, Columbia Casualty Co. (“Columbia”), as plaintiff. Because the

     Policies were issued by Continental, not Columbia, counsel moved to substitute

     Continental as the plaintiff by way of an amended complaint or pursuant to Federal Rule

     of Civil Procedure 17(a). The court found that Columbia could amend its complaint as a

     matter of course, but expressed concerns that the amended complaint may not remedy the

     jurisdictional issue stemming from the fact that the misnamed plaintiff lacked standing at

     the time the action was brought. See Original Action, ECF No. 37. The court requested

     supplemental briefing on that issue or alternatively invited Continental to dismiss the

     Original Action and file a new action in its own name to bypass the issue. Id. at 9 n. 2.

     Continental chose the latter option and moved to dismiss the Original Action. Original

     Action, ECF No. 42.

            The court does not find that plaintiff’s counsel’s error in naming the wrong

     plaintiff in the Original Action, or any other conduct in that action, rises to level of bad

     faith or vexatious litigation. Nor does the court find bad faith in Continental’s pursuit of

     the instant action, notwithstanding the jurisdictional concerns discussed herein. As the

     court has explained, the question of subject matter jurisdiction in cases similar to the one

     before the court is unsettled, and Continental’s arguments in support of jurisdiction were




                                                   11
2:21-cv-01849-DCN       Date Filed 08/26/21       Entry Number 17        Page 12 of 12




     not frivolous. Therefore, the extraordinary circumstances necessary to justify a shift in

     attorneys’ fees are not present in this case, and the court denies Richardson’s request.3

                                        IV. CONCLUSION

            For the reasons set forth above, the court GRANTS the motion and dismisses the

     action without prejudice and without an award of attorneys’ fees.

            AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

     August 26, 2021
     Charleston, South Carolina


            3
               For the same reasons, the court declines to award costs or attorneys’ fees under
     Federal Rule of Civil Procedure 41(d). Whether to award costs pursuant to Rule 41(d) is
     also within the sound discretion of the trial court. Hython v. City of Steubenville, 1996
     WL 456032 (6th Cir. Aug. 12, 1996) (citing Wright & Miller, Federal Practice and
     Procedure: Civil 2d § 2375 at 415 (1995)). Rule 41(d) provides as follows:
             If a plaintiff who previously dismissed an action in any court files an action
             based on or including the same claim against the same defendant, the court:
             (1) may order the plaintiff to pay all or part of the costs of that previous
             action; and (2) may stay the proceedings until the plaintiff has complied.
     Fed. R. Civ. P. 41(d). Costs under Rule 41(d) are “appropriate when the plaintiff acts
     with vexatious intent or in an attempt to ‘gain any tactical advantage by dismissing and
     refiling this suit.’” Design Res., Inc. v. Leather Indus. of Am, 2015 WL 12752729, at *5
     (M.D.N.C. May 19, 2015) (internal citation omitted). To determine if such egregious
     behavior has taken place, courts look to the history and content of the prior litigation to
     determine whether it appears that the plaintiff was “forum shopping,” seeking to
     overcome setbacks in the prior litigation, or working to avoid an impending adverse
     ruling in the prior litigation. See Simeone v. First Bank Nat’l Ass’n, 125 F.R.D. 150, 156
     (D. Minn. 1989). As previously noted, Continental dismissed and refiled the action at
     this court’s invitation. Continental has not exhibited behavior warranting an award of
     costs under Rule 41(d).
                                                  12
